Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, lines 17, 19, and 24: the cited US Patent “10,256,311” should be corrected to US Patent --10,256,331--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US 9806152).
Regarding claim 1, Akiyama discloses a vertical insulated gate turn-off (IGTO) device comprising:
a first semiconductor layer (14/13) of a first conductivity type (N) [Figs. 2-4];
a second semiconductor layer (36) of a second conductivity type (P) overlying the first semiconductor layer [Figs. 2-4]; and
an array of cells comprising:

first regions (37) of the second conductivity type (P+) within the second semiconductor layer (36) between at least some of the trenches, the first regions (37) having a dopant concentration (P+) higher than a dopant concentration (P) in the second semiconductor layer (36) [Figs. 2-4],
wherein a first portion of the second semiconductor layer (36) is located above the first regions (37), and a second portion of the second semiconductor layer (36) is located below the first regions (37) [Figs. 2-4],
wherein the cells conduct a current when the first insulated gates are biased beyond a threshold voltage [Figs. 2-4 and 6-7; col. 4, lines 53-67, and col.6, lines 18-45]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Akiyama discloses second regions (38/18) of the first conductivity type (N/N+) formed in the second semiconductor layer (36) [Figs. 2-4 and col. 5, lines 54-63]; and a third semiconductor layer (12) of the second conductivity type (P+) underlying the first semiconductor layer (14/13), wherein the second regions (38/18), the second semiconductor layer (36), the first semiconductor layer (14/13), and the third 
Regarding claim 3, Akiyama discloses wherein the device forms a vertical npnp structure [Figs. 2-4].
Regarding claim 4, Akiyama discloses wherein the third semiconductor layer (12) is p-type (P+), wherein the first semiconductor layer (14/13) is n-type (N/N+), wherein the second semiconductor layer (36) is p-type (P), and wherein the second regions (38/18) are n-type (N/N+), wherein the third semiconductor layer (12), the first semiconductor layer (14/13), and the second semiconductor layer (36) form a vertical pnp bipolar transistor, and wherein the second regions (38/18), the second semiconductor layer (36), and the first semiconductor layer (14/13) form a vertical npn bipolar transistor [Figs. 2-4].
Regarding claim 5, Akiyama discloses when the first insulated gates (25/26) are biased below the threshold voltage, a product of betas of the npn and pnp bipolar transistors is less than one, and wherein, when the first insulated gates (25/26) are biased above the threshold voltage, a product of the betas of the npn and pnp bipolar transistors is greater than one to turn on the device [col. 4, lines 53-67, and col. 6, lines 18-45]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 6, Akiyama discloses an anode electrode (20) contacting the third semiconductor layer (12), and a cathode electrode (22) contacting the second regions (38/18) [Figs. 2-4].

Regarding claim 8, Akiyama discloses wherein the gates (25/26) terminate within the second semiconductor layer (36) [Figs. 2-4].
Regarding claim 9, Akiyama discloses wherein a peak dopant concentration of the first regions (37) is at approximately a midpoint between adjacent trench sidewalls [Figs. 2-4 and col. 5, lines 35-53 and col. 6, lines 36-35].
Regarding claim 11, Akiyama discloses wherein the first regions (37) extend only above a bottom of the trenches [Figs. 2-4].
Regarding claim 12, Akiyama discloses wherein the first regions (37) direct high energy electrons away from the gate oxide layer along the sidewalls of the trenches during an over-voltage breakdown event [col. 6, lines 18-55]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 13, Akiyama discloses wherein the first regions are configured for breaking down during an over-voltage event to cause high energy carriers to be directed away from the gate oxide layer along the sidewalls of the trenches [col. 6, lines 18-55]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
s 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenwalner et al. (US 9887287).
Regarding claim 14, Lichtenwalner discloses a method of forming a vertical insulated gate turn-off (IGTO) device comprising:
providing a first semiconductor layer (420/430) of a first conductivity type (N) [Fig. 9A];
forming a second semiconductor layer (470) of a second conductivity type (P) overlying the first semiconductor layer [Fig. 9A];
etching trenches (480) at least into the second semiconductor layer, the trenches having sidewalls [Fig. 9B];
implanting dopants of the second conductivity type (P+) at an angle into the sidewalls of the trenches and into mesas of the second semiconductor layer between the trenches to form first regions (444) of the second conductivity type (P) within the second semiconductor layer (470/472) between at least some of the trenches, the first regions having a dopant concentration (P+) higher than a dopant concentration in the second semiconductor layer (P) [Figs. 9C and Fig. 10B],
forming a gate oxide layer (482) on the sidewalls of the trenches [Fig. 9D]; and
depositing a conductive material (484) into the trenches to form insulated gates [Fig. 9D],
wherein the IGTO device conducts a current when the gates are biased beyond a threshold voltage [col. 15, lines 1-19]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 15, Lichtenwalner discloses wherein the step of forming the gate oxide layer occurs before the step of implanting dopants of the second conductivity type [col. 25, lines 23-27].
Regarding claim 16, Lichtenwalner discloses wherein the first regions (444) are configured for breaking down during an over-voltage event to cause high energy carriers to be directed away from the gate oxide layer along the sidewalls of the trenches [col. 15, lines 1-19]. In addition, the court has held that a claim containing a “recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 17, Lichtenwalner discloses:
forming second regions (460) of the first conductivity type (N) in the second semiconductor layer [Figs. 9E and 10C]; and
providing a third semiconductor layer (410) of the second conductivity type (P) underlying the first semiconductor layer, wherein the second regions, the second semiconductor layer, the first semiconductor layer, and the third semiconductor layer form vertical npn and pnp bipolar transistors [Figs. 4, 9 and 10; and col. 18, lines 53-60].
Regarding claim 18, Lichtenwalner discloses: 
wherein the device forms a vertical npnp structure, where the third semiconductor layer (410) is p-type, wherein the first semiconductor layer (420/430) is n-type , wherein 
wherein the third semiconductor layer (410), the first semiconductor layer (420/430), and the second semiconductor layer (470/472) form a vertical pnp bipolar transistor, and wherein the second regions (460), second semiconductor layer (470/472), and first semiconductor layer (420/430) form a vertical npn bipolar transistor [Figs. 4, 9 and 10; and col. 18, lines 53-60].
Regarding claim 19, Lichtenwalner discloses: wherein the third semiconductor layer (410) comprises a substrate [Figs. 4, 9 and 10; and col. 18, lines 53-60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 9806152) in view of Naito (US 10559682).
Regarding claims 20 and 22-26, Akiyama, as stated in the rejection of claims 1-9 and 11-13 above, discloses the claimed IGTO including the steps of:
providing a first semiconductor layer (14) of a first conductivity type (N-type) [Figs. 2-4];

etching trenches at least into the second semiconductor layer, the trenches having sidewalls [Figs. 2-4, and col. 6, lines 55-61];
forming a gate oxide layer (25) on the sidewalls of the trenches [Figs. 2-4, and col. 6, lines 62-67];
depositing a conductive material (26) into the trenches to form insulated gates trenches [Figs. 2-4, and col. 6, lines 62-67];
forming a dielectric material (40) over the gates and over edges of the trenches for forming spacers trenches [Figs. 2-4, and col. 7, lines 1-3].
However, Akiyama does not discloses the step of:  implanting dopants of the second conductivity type into mesas of the second semiconductor layer between the trenches, using the dielectric material as a mask, to form first regions of the second conductivity type within the second semiconductor layer between at least some of the trenches, the first regions having a dopant concentration higher than a dopant concentration in the second semiconductor layer, wherein a first portion of the second semiconductor layer is located above the first regions, and a second portion of the second semiconductor layer is located below the first regions.
Naito discloses a method of forming first regions (14-2) of the second conductivity type (P+) within the second semiconductor layer (14-1) [Figs. 1-2 and 5-6] comprising the step of: 
forming a dielectric material (38) over the gates and over edges of the trenches for forming spacers [Figs. 1-2]; and

Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Akiyama by including the step of using the dielectric material as a mask to implant the dopants of the second conductivity type into the mesas of the second semiconductor layer between the trenches to form the first regions of the second conductivity type within the second semiconductor layer between at least some of the trenches as taught by Naito because the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jose R Diaz/Primary Examiner, Art Unit 2815